Title: Enclosure: To the Chiefs and Warriors of the Chickasaw Nation, 11 July 1794
From: Washington, George
To: Chickasaw Nation


                  
                     My Children.
                     [Philadelphia] July. 11th 1794
                  
                  I thank the great Spirit that I have the opportunity of taking you by the hand in this City, and that you are all in good health after so great a Journey.
                  
                  I have long desired to see you and I have caused you to be invited to make this visit, and I thank you for performing it—I love the Chickasaws and it will always afford me sincere satisfaction, to be instrumental to their happiness in any way or manner. I hope means may be devised which will hold out to them all the blessings of civilized life.
                  The Conduct exhibited by some of you two years ago in joining the Army North West of the Ohio and the party of your Warriors at present acting with that Army are considered by me as the strongest evidence of your friendship.  The hostile tribes North West of the Ohio have been deaf to the voice of reason and of peace Nothing seems to be left but to punish them severely and make them feel the effects of their folly. Efforts for this purpose are making and if the Chickasaws choose to join their arms with ours every just encouragement shall be given them for that purpose. I do not invite to this measure but if it should be the desire of your nation the United States will defray all the expences upon a liberal scale.
                  I do not intend at this time to go into any particular business. Any thing you may have to say upon that head you will communicate to the Secretary of War who will report the same to me.
                  I shall direct him to furnish you with Goods for your nation, your families and yourselves.
                  If you wish to go further and see the City of New York he will make arrangements for your accomodation.
                  Any of your boys who are desirous of learning to read write and manage a farm shall be taken care of at the public expence and returned to you at any time you shall desire it.
                  I have no more to add at this time excepting that you will consider yourselves as at home and take comfort accordingly.
               